IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-87,967-04 & WR-87,967-05


                   EX PARTE WARREN TYRONE CALHOUN, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
 CAUSE NOS. W15-52260-N(B) & W15-52259-N(B) IN THE 195TH DISTRICT COURT
                         FROM DALLAS COUNTY


         Per curiam.

                                            ORDER

         Applicant pleaded guilty to two charges of possession with intent to deliver a controlled

substance and was placed on deferred adjudication community supervision. He was subsequently

adjudicated guilty of both offenses and sentenced to twenty-five years’ imprisonment in each case,

to run concurrently. The Fifth Court of Appeals affirmed his conviction. Calhoun v. State, Nos. 05-

19-00264-CR & 05-19-00265-CR (Tex. App.—Dallas, Oct. 31, 2019) (not designated for

publication). Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends, among other things, that his guilty pleas were involuntary because he
                                                                                                       2

was incompetent at the time he made those pleas. Applicant has alleged facts that, if true, might

entitle him to relief. Brady v. United States, 397 U.S. 742 (1970). Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d). The trial court shall order trial counsel from the plea proceedings to respond to

Applicant’s claim. In developing the record, the trial court may use any means set out in Article

11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is

appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

pleas were involuntary. The trial court shall also make specific findings as to whether Applicant was

incompetent at the time he pleaded guilty. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 16, 2022
Do not publish